               Case 2:20-cv-00717-BJR Document 35 Filed 11/10/20 Page 1 of 2




 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT FOR THE
 6
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE

 8                                                 )
     MARLER, et al                                 )
 9                                                 )      CASE NO. 2:20-cv-00616-BJR
                            Plaintiffs,            )
10                                                 )      ORDER ON CONSOLIDATION
                            v.                     )
11                                                 )
     ASPEN AMERICAN INSURANCE                      )
12   COMPANY,                                      )
                                                   )
13
                            Defendant.             )
14

15          On November 11, 2020, the Court conducted a case management conference to discuss

16   possible consolidation of this and other like matters involving claims for business insurance
17
     coverage resulting from the COVID 19 pandemic. Federal Rule of Civil Procedure 42(a) permits
18
     courts to consolidate “[i]f actions before the court involve a common question of law or fact.”
19
     FED. R. CIV. P. 42(a). This rule affords “broad discretion” to consolidate cases pending in the same
20
     district, either upon motion by a party or sua sponte. In re Adams Apple, Inc., 829 F.2d 1484, 1487
21

22   (9th Cir. 1987).   Courts consider a number of factors in analyzing the appropriateness of

23   consolidation, including judicial economy, whether consolidation would expedite resolution of the
24   case, whether separate cases may yield inconsistent results, and the potential prejudice to a party
25
     opposing consolidation. See 8 Moore’s Federal Practice—Civil § 42.10[4-5] (2020).
                                                   1
               Case 2:20-cv-00717-BJR Document 35 Filed 11/10/20 Page 2 of 2




            Based on the case management conference and the agreement of the parties, the Court
 1
     concludes that consolidation according to insurance group will best serve judicial economy in
 2

 3   resolving the common issues presented by these cases. As such, the Court hereby ORDERS that

 4   the cases involving the insurance group Aspen American Insurance Company be consolidated.
 5   These cases include Marler v. Aspen American Insurance Company (20-cv-616); Karla Aylen DDS
 6
     PLLC v. Aspen American Insurance Company (20-cv-717); Jagow v. Aspen American Insurance
 7
     Company (20-cv-1205); Shokofeh Tabaraie DDS PLLC v. Aspen American Insurance Company
 8
     (20-cv-1035); and Mikkelson v. Aspen American Insurance Company (20-cv-5378), which shall
 9

10   be consolidated under case number 20-cv-616 as the first filed case. The Clerk of the Court is

11   hereby notified of this consolidation.

12

13          DATED this 10th day of November, 2020.
14

15                                                     _______________________________
                                                       BARBARA J. ROTHSTEIN
16                                                     UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25
                                                   2
